CONCURRING OPINION
WILSON, Justice.
I concur; but in my opinion a postponement should have been granted after appellee filed amended pleadings which changed the complexion of the case, and appellee’s motion in limine was sustained. This posture of the case made it impossible for appellants to mend or defend the attack on witness credibility.
The jury argument emphasizes the result. The argument itself might be said to have justification in the record, as to the charges for services made by the witness Smith. As the record was imposed on appellants the basis for objection to the argument had been destroyed. In addition, by virtue of the record status, appellee was able to argue: “She lost all of her property out there,” notwithstanding there was a remainder tract to which appellant had been instructed not to refer.